DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/19 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter

Claim 1-8 are allowed.
Regarding claims 1 and 5, closest prior art of record found Lof et al US 2014/0310779 and Kawara 2009/0116064 teaches: 
Lof et al teaches a computing device for authenticating one or more documents comprising: one or more processors; 
a securing subsystem operable by one or more processors, and configured to generate at least one unique identification to one or more users based on a corresponding responsibility of each of the one or more users (an account module 122 for receiving user identifiers, determining the type of user identifier (e.g., whether it is a self-describing user identifier or a conventional user identifier), determining limits, permissions, and features associated with user identifiers, generating user self-describing user identifiers (paragraph 0108); 

Kawara teaches a registration subsystem operable by the one or more processors, and configured to enable the one or more users to register the one or more documents upon using the at least one unique identification (registered user ID is an identifier assigned to a user who has registered a document (paragraph 0083); 
an encryption subsystem operable by the one or more processors, and configured to encrypt the one or more documents through at least one encryption techniques (When the password is set for the document, the document will be encrypted and stored in the document providing system server 103 (paragraph 0129); 

Lof et al and Kawara fail to teach a hash subsystem operable by the one or more processors, and configured to hash each of the one or more documents; 
a digital signature subsystem operable by the one or more processors, and configured to generate a unique digital signature associated with each of one or more hashed documents to authorise the one or more documents; 
a private network subsystem operable by the one or more processors, and configured to upload the one or more hashed documents into a Hyperledger of a blockchain platform; 
a validation subsystem operable by the one or more processors, and configured to: validate the one or more documents on the Hyperledger; and 
provide one or more services associated with one or more validated documents for authentication of the one or more documents.
It is inherent that all dependent claims are allowed for depending on allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
February 24, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675